UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 COLLEEN HOPKINS,
 KATHRYN DISALVO, and
 DOUGLAS MORRIS, Executor of the
 Estate of Margaret Morris,
                                                        16-CV-1020
              Plaintiffs,                               DECISION AND ORDER

       v.

 JOHN S. BOOTH, III,

              Defendant.



      On December 21, 2016, the plaintiffs commenced this action. Docket Item 1.

On August 21, 2017, this Court referred this case to United States Magistrate Judge

Leslie G. Foschio for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket

Item 13. On January 26, 2018, the plaintiffs moved to dismiss the defendant’s first

amended counterclaim, Docket Item 26; on February 23, 2018, the defendant

responded, Docket Item 29; and on March 2, 2018, the plaintiffs replied, Docket

Item 30. On February 20, 2019, Judge Foschio issued a Report and Recommendation

("R&R") finding that the plaintiffs' motion should be granted. Docket Item 37. The

parties did not object to the R&R, and the time to do so now has expired. See

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Foschio's R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge Foschio's recommendation to grant the plaintiffs' motion.

         For the reasons stated above and in the R&R, the plaintiffs' motion to dismiss the

defendant’s first amended counterclaim, Docket Item 26, is GRANTED. The case is

referred back to Judge Foschio for further proceedings consistent with the referral order

of August 21, 2017, Docket Item 13.



         SO ORDERED.

Dated:         September 6, 2019
               Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
